 Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 1 of 10 Page ID #:413




 1
 2                                                                      4/29/2020
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11 FEDERAL TRADE COMMISSION,                   )   Case No.: 2:20-cv-3775-JAK-MAA
                                               )
12
                              Plaintiff,       )
13                                             )   ORDER RE STIPULATED
                        v.                     )   PRELIMINARY INJUNCTION BY
14
                                               )   DEFENDANT MARC CHING
15 MARC CHING, individually and also           )   (DKT. 13) (DKT. 3)
16 doing business as WHOLE LEAF                )
   ORGANICS,                                   )
17                                             )
18                            Defendant.       )
                                               )
19                                             )
20
21        Plaintiff, the Federal Trade Commission (“FTC” or “Commission”), filed its
22 Complaint for Temporary Restraining Order and Preliminary Injunction Pursuant
23 to Sections 13(a) and (b) of the Federal Trade Commission Act (“FTC Act”), 15
24 U.S.C. §§ 53(a) and (b), and applied for a Temporary Restraining Order and an
25 Order to Show Cause Why a Preliminary Injunction Should Not Issue Pursuant to
26 Rule 65 of the Federal Rules of Civil Procedure (the “Application” (Dkt. 3)).
27
28
 Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 2 of 10 Page ID #:414




1         The FTC and Defendant Marc Ching, individually and also doing business
2 as Whole Leaf Organics (“Defendant”), have now stipulated and agreed to entry of
3 this Stipulated Preliminary Injunction. The Court, having considered the
4 Complaint, and accompanying declaration, exhibits, and memorandum of law in
5 support of such application, and being otherwise advised, finds that:
6                                       FINDINGS
7 1.      This Court has jurisdiction over the subject matter of this case, and there is
8 good cause to believe it will have jurisdiction over the parties and that venue in this
9 district is proper.
10 2.     The FTC asserts in its Complaint and other filings that:
11              a. The Commission has issued an administrative complaint alleging
12                  that Defendant has engaged in, and is likely to engage in the future,
13                  acts and practices that violate Sections 5(a) and 12 of the FTC Act,
14                  15 U.S.C. §§ 45(a), 52, which complaint remains pending with the
15                  Commission.
16              b. There is good cause to believe that Defendant has disseminated
17                  claims in connection with the labeling, advertising, marketing,
18                  distribution, and sale of: 1) Thrive, a product that purportedly
19                  treats, prevents or reduces the risk of Coronavirus disease 2019
20                  (“COVID-19”), a potentially deadly disease for which there is no
21                  current treatment; and 2) CBD-EX, CBD-RX, and CBD-Max,
22                  products that purportedly treat cancer. These advertisements,
23                  disseminated on the website wholeleaforganics.com to promote the
24                  sale of said products, claim that Thrive treats, prevents or reduces
25                  the risk of COVID-19, and that CBD-EX, CBD-RX, and CBD-
26                  Max treat cancer. In numerous instances, Defendant also has
27                  claimed in advertising that the efficacy of Thrive, CBD-EX, CBD-
28

                                             -2-
 Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 3 of 10 Page ID #:415




 1                  RX, and CBD-Max for the advertised purposes is scientifically or
 2                  clinically proven.
 3               c. There is good cause to believe that immediate and irreparable harm
 4                  will result from Defendant’s ongoing violations of Section 5(a) and
 5                  12 of the FTC Act, 15 U.S.C. §§ 45(a), 52, unless Defendant is
 6                  restrained and enjoined by order of the Court.
 7               d. Weighing the equities and considering Plaintiff’s likelihood of
 8                  ultimate success on the merits in its administrative proceeding, the
 9                  enjoining of Defendant from violating Sections 5(a) and 12 of the
10                  FTC Act, 15 U.S.C. §§ 45(a), 52, pending the final resolution of
11                  the Commission’s administrative complaint, is in the public
12                  interest.
13 3.     Defendant has not admitted to liability as to the causes of action in the
14 Complaint filed in this Court or in Commission’s administrative complaint, and
15 Defendant’s consent to entry of this Stipulated Preliminary Injunction shall not be
16 interpreted to constitute an admission that Defendant has engaged in violations of
17 the FTC Act or any law or regulation.
18 4.     This Court has authority to issue this Order pursuant to Sections 13(a) and
19 (b) of the FTC Act, 15 U.S.C. § 53(a), (b); Federal Rule of Civil Procedure 65(a);
20 and the All Writs Act, 28 U.S.C. § 1651.
21 5.     No security is required of any agency of the United States for issuance of a
22 preliminary injunction. Fed. R. Civ. P. 65(c).
23                                       DEFINITIONS
24               For purposes of this Order, the following definitions apply:
25 A.     “Covered Product” means Thrive, CBD-EX, CBD-RX, or CBD-Max or any
26 other Drug, Food, or Dietary Supplement.
27 B.     “Dietary Supplement” means:
28

                                             -3-
  Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 4 of 10 Page ID #:416




 1         1. any product labeled as a dietary supplement or otherwise represented as a
 2            dietary supplement; or
 3         2. any pill, tablet, capsule, powder, softgel, gelcap, liquid, or other similar
 4            form containing one or more ingredients that are a vitamin, mineral, herb
 5            or other botanical, amino acid, probiotic, or other dietary substance for
 6            use by humans to supplement the diet by increasing the total dietary
 7            intake, or a concentrate, metabolite, constituent, extract, or combination
 8            of any ingredient described above, that is intended to be ingested, and is
 9            not represented to be used as a conventional food or as a sole item of a
10            meal or the diet.
11 C.      “Drug” means: (a) articles recognized in the official United States
12 Pharmacopoeia, official Homoeopathic Pharmacopoeia of the United States, or
13 official National Formulary, or any supplement to any of them; (b) articles
14 intended for use in the diagnosis, cure, mitigation, treatment, or prevention of
15 disease in humans or other animals; (c) articles (other than Food) intended to affect
16 the structure or any function of the body of humans or other animals; and (d)
17 articles intended for use as a component of any article specified in (a), (b), or (c);
18 but does not include devices or their components, parts, or accessories.
19 D.      “Essentially equivalent product” means a product that contains the identical
20 ingredients, except for inactive ingredients (e.g., inactive binders, colors, fillers,
21 excipients), in the same form and dosage, and with the same route of
22 administration (e.g., orally, sublingually), as the Covered Products; provided that
23 the Covered Products may contain additional ingredients if reliable scientific
24 evidence generally accepted by experts in the field indicates that the amount and
25 combination of additional ingredients are unlikely to impede or inhibit the
26 effectiveness of the ingredients in the essentially equivalent product.
27
28

                                               -4-
  Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 5 of 10 Page ID #:417




 1 E.      “Food” means: (a) any article used for food or drink for humans or other
 2 animals; (b) chewing gum; and (c) any article used for components of any such
 3 article.
 4 F.      “Defendant” means Marc Ching, also doing business as Whole Leaf
 5 Organics.
 6                      I.     PROHIBITED DISEASE CLAIMS
 7         IT IS ORDERED that Defendant and Defendant’s agents, employees, and
 8 attorneys, and all other persons in active concert or participation with any of them,
 9 who receive actual notice of this Order, whether acting directly or indirectly, in
10 connection with the manufacturing, labeling, advertising, promotion, offering for
11 sale, or sale of any Covered Product must not make any representation, expressly
12 or by implication, that such product (1) treats, prevents or reduces the risk of
13 COVID-19; or (2) treats cancer; or (3) cures, mitigates, or treats any disease,
14 unless the representation is non-misleading, including that, at the time such
15 representation is made, they possess and rely upon competent and reliable
16 scientific evidence that substantiates that the representation is true. For purposes
17 of this Provision, “competent and reliable scientific evidence” means human
18 clinical testing of the Covered Product or of an Essentially Equivalent Product that
19 is sufficient in quality and quantity, based on standards generally accepted by
20 experts in the relevant disease, condition, or function to which the representation
21 relates, when considered in light of the entire body of relevant and reliable
22 scientific evidence, to substantiate that the representation is true. Such testing
23 must (1) be randomized, double-blind, and placebo-controlled; and (2) be
24 conducted by researchers qualified by training and experience to conduct such
25 testing. In addition, all underlying or supporting data and documents generally
26 accepted by experts in the relevant field as relevant to an assessment of such
27 testing as described in the Provision titled Preservation of Records Relating to
28

                                              -5-
  Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 6 of 10 Page ID #:418




 1 Competent and Reliable Human Clinical Tests or Studies must be available for
 2 inspection and production to the Commission. Defendant will have the burden of
 3 proving that a product satisfies the definition of an Essentially Equivalent Product.
 4                II.    PROHIBITED HEALTH BENEFIT CLAIMS
 5         IT IS FURTHER ORDERED that Defendant and Defendant’s agents,
 6 employees, and attorneys, and all other persons in active concert or participation
 7 with any of them, who receive actual notice of this Order, whether acting directly
 8 or indirectly, in connection with the manufacturing, labeling, advertising,
 9 promotion, offering for sale, or sale of any Covered Product must not make any
10 representation, other than representations covered under the Provision titled
11 Prohibited Disease Claims, expressly or by implication, about the health benefits,
12 performance, or efficacy of such product, unless the representation is non-
13 misleading, including that, at the time such representation is made, they possess
14 and rely upon competent and reliable scientific evidence that is sufficient in quality
15 and quantity based on standards generally accepted by experts in the relevant
16 disease, condition, or function to which the representation relates, when considered
17 in light of the entire body of relevant and reliable scientific evidence, to
18 substantiate that the representation is true. For purposes of this Provision,
19 “competent and reliable scientific evidence” means tests, analyses, research, or
20 studies (1) that have been conducted and evaluated in an objective manner by
21 experts in the relevant disease, condition, or function to which the representation
22 relates; (2) that are generally accepted by such experts to yield accurate and
23 reliable results; and (3) that are randomized, double-blind, and placebo-controlled
24 human clinical testing of the Covered Product, or of an Essentially Equivalent
25 Product, when such experts would generally require such human clinical testing to
26 substantiate that the representation is true. In addition, when such tests or studies
27 are human clinical tests or studies, all underlying or supporting data and documents
28

                                              -6-
  Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 7 of 10 Page ID #:419




 1 generally accepted by experts in the field as relevant to an assessment of such
 2 testing as described in the Provision of this Order titled Preservation of Records
 3 Relating to Competent and Reliable Human Clinical Tests or Studies must be
 4 available for inspection and production to the Commission. Defendant will have
 5 the burden of proving that a product satisfies the definition of an Essentially
 6 Equivalent Product.
 7     III.     PROHIBITED MISREPRESENTATIONS REGARDING TESTS,
 8                         STUDIES, OR OTHER RESEARCH
 9         IT IS FURTHER ORDERED that Defendant and Defendant’s agents,
10 employees, and attorneys, and all other persons in active concert or participation
11 with any of them, who receive actual notice of this Order, whether acting directly
12 or indirectly, in connection with the manufacturing, labeling, advertising,
13 promotion, offering for sale, or sale of any product must not make any
14 misrepresentation, expressly or by implication:
15         A.     About the existence, contents, validity, results, conclusions, or
16 interpretations of any test, study, or other research, including that studies, research,
17 or trials prove that any Covered Product (1) treats, prevents or reduces the risk of
18 COVID-19, or (2) treats cancer; or
19         B.     That any benefit of such product is scientifically or clinically proven
20 or otherwise established.
21
22                           IV.   FDA APPROVED CLAIMS
23         IT IS FURTHER ORDERED that nothing in this Order prohibits Defendant,
24 or Defendant’s agents, employees, and attorneys, or all other persons in active
25 concert or participation with any of them, from:
26         A.     For any Drug, making a representation that is approved in labeling for
27 such Drug under any tentative final or final monograph promulgated by the Food
28

                                              -7-
  Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 8 of 10 Page ID #:420




 1 and Drug Administration (“FDA”), or under any new Drug application approved
 2 by the FDA; and
 3         B.     For any product, making a representation that is specifically
 4 authorized in labeling for such product by regulations promulgated by the FDA
 5 pursuant to the Nutrition Labeling and Education Act of 1990 or authorized under
 6 Sections 303-304 of the Food and Drug Administration Modernization Act of
 7 1997.
 8                   V.    PROHIBTION ON RELEASE OF CUSTOMER
 9                                    INFORMATION
10         IT IS FURTHER ORDERED that Defendant, Defendant’s agents,
11 employees, and attorneys, and all other persons in active concert or participation
12 with any of them, who receive actual notice of this Order, whether acting directly
13 or indirectly, are hereby temporarily restrained and enjoined from:
14         A.     Selling, renting, leasing, transferring, or otherwise disclosing, the
15 name, address, birth date, telephone number, email address, credit card number,
16 bank account number, Social Security number, or other financial or identifying
17 information of any person that Defendant obtained in connection with any activity
18 that pertains to the subject matter of this Order; and
19         B.     Benefitting from or using the name, address, birth date, telephone
20 number, email address, credit card number, bank account number, Social Security
21 number, or other financial or identifying information of any person that Defendant
22 obtained in connection with any activity that pertains to the subject matter of this
23 Order.
24         Provided, however, that Defendant may disclose such identifying
25 information to a law enforcement agency, to his attorneys as required for his
26 defense in this or the pending administrative action, as required by any law,
27 regulation, or court order, or in any filings, pleadings or discovery in this action in
28

                                              -8-
  Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 9 of 10 Page ID #:421




 1 the manner required by the Federal Rules of Civil Procedure and by any protective
 2 order in the case.
 3                       VI.   PRESERVATION OF RECORDS
 4         IT IS FURTHER ORDERED that Defendant, Defendant’s agents,
 5 employees, and attorneys, and all other persons in active concert or participation
 6 with any of them, who receive actual notice of this Order, whether acting directly
 7 or indirectly, are hereby temporarily restrained and enjoined from:
 8         A.    Destroying, erasing, falsifying, writing over, mutilating, concealing,
 9 altering, transferring, or otherwise disposing of, in any manner, directly or
10 indirectly, documents that relate to: (1) the business or business practices of
11 Defendant; or (2) the business practices of entities directly or indirectly under the
12 control of Defendant; and
13         B.    Failing to create and maintain documents that, in reasonable detail,
14 accurately, fairly, and completely reflect Defendant’s business transactions.
15                          VII. SERVICE OF THIS ORDER
16         IT IS FURTHER ORDERED that copies of this Order as well as all other
17 pleadings, documents, and exhibits filed contemporaneously with that application
18 (other than the complaint and summons), may be served by any means, including
19 facsimile transmission, electronic mail or other electronic messaging, personal or
20 overnight delivery, U.S. Mail or FedEx, by agents and employees of Plaintiff, by
21 any law enforcement agency, or by private process server, upon Defendant or any
22 person (including any financial institution) that may have possession, custody or
23 control of any document of Defendant, or that may be subject to any provision of
24 this Order pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure. For
25 purposes of this Section, service upon any branch, subsidiary, affiliate or office of
26 any entity shall effect service upon the entire entity.
27           VIII. CORRESPONDENCE AND SERVICE ON PLAINTIFF
28

                                              -9-
 Case 2:20-cv-03775-JAK-MAA Document 16 Filed 04/29/20 Page 10 of 10 Page ID #:422




 1         IT IS FURTHER ORDERED that, for the purpose of this Order, all
 2 correspondence and service of pleadings on Plaintiff shall be sent via email to:
 3
 4                               TAWANA E. DAVIS
                                 tdavis@ftc.gov; (202) 326-2755
 5
                                 AMBER LEE
 6                               alee5@ftc.gov; (202) 326-2764
                                 Federal Trade Commission
 7
                                 600 Pennsylvania Avenue, NW
 8                               Washington, DC 20580
                                 Fax: (202) 326-3259
 9
10                               JOHN D. JACOBS
                                 jjacobs@ftc.gov; (310) 824-4300
11
                                 Federal Trade Commission
12                               10990 Wilshire Boulevard, Suite 400
13                               Los Angeles, CA 90024
                                 Fax: (310) 824-4380
14
                           IX.     DURATION OF THE ORDER
15
           IT IS FURTHER ORDERED that this Order shall remain in effect until the
16
     Commission’s administrative complaint is dismissed by the Commission, set aside
17
     by an appeals court on review, or the Commission has issued a final order pursuant
18
     to 15 U.S.C. § 45.
19
                          X.     RETENTION OF JURISDICTION
20
           IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this
21
     matter for all purposes.
22
23
24 Dated: April 29, 2020               _________________________________
                                            John A. Kronstadt
25                                          United States District Judge
26
27
28

                                              - 10 -
